Citation Nr: 9917057	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-08 777 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
for courses taken during the period from August 21, 1995, to 
December 13, 1996.


WITNESS AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty, and established basic 
entitlement to Dependents' Educational Assistance benefits by 
means of a July 1997 rating decision, with an effective date 
of October 14, 1995, for the grant of those benefits.  The 
appellant is a child of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 letter decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to Dependents' 
Educational Assistance benefits for courses from August 21, 
1995, to December 13, 1996.


FINDINGS OF FACT

1.  The appellant submitted a claim for Dependents' 
Educational Assistance for courses taken from August 21, 
1995, to May 9, 1997, which was received by VA on February 4, 
1998.

2.  The enrollment certification completed by the appellant's 
school for the period from August 21, 1995, to May 9, 1997, 
was received on December 31, 1997.


CONCLUSION OF LAW

The appellant's claim of entitlement to payment of 
Dependents' Educational Assistance benefits for courses taken 
during the period from August 21, 1995, to December 13, 1996, 
lacks legal merit and entitlement under the law and the claim 
must be denied and the appeal to the Board terminated.  
38 U.S.C.A. §§ 503, 5107 (West 1991); 38 C.F.R. §§ 21.3130, 
21.7131 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that payment of Dependents' 
Educational Assistance benefits for courses taken during the 
period from August 21, 1995, to December 13, 1996, is 
warranted.  After a review of the record, the Board finds 
that the appellant's claim lacks legal merit and entitlement 
under the law and must be denied and the appeal to the Board 
terminated.

The appellant submitted a claim for Dependents' Educational 
Assistance for courses taken from August 21, 1995, to May 9, 
1997, which was received by VA on February 4, 1998.  The 
enrollment certification completed by the appellant's school 
for the period from August 21, 1995, to May 9, 1997, was 
received on December 31, 1997.

The regulations provide that in determining the commencing 
date for an award of Dependents' Educational Assistance 
benefits, VA will apply the provisions of 38 C.F.R. 
§ 21.4131.  38 C.F.R. § 21.3130(e) (1998).

That regulation provides that the commencing date of the 
award of educational assistance benefits shall be the latest 
of the following dates:  (1) Date certified by school or 
establishment under § 21.4131(b) or (c), (2) Date one year 
prior to date or receipt of the application or enrollment 
certification, whichever is later, or (3) The later of the 
following:  (i) the effective date of the approval of the 
course, or (ii) one year before the date VA receives the 
approval notice.  38 C.F.R. § 21.4131(a) (1998).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  It is undisputed that the 
appellant's application for Dependents' Educational 
Assistance benefits for the courses taken from August 21, 
1995, to December 13, 1996, was not received by VA until 
February 4, 1998, and her enrollment certification for those 
courses was received on December 31, 1997.  Therefore, under 
the regulations, the appellant may not be paid educational 
assistance benefits for those terms which ended prior to 
February 4, 1997.  While the appellant received payment for 
the term beginning on January 13, 1997, payments could only 
be made for courses undertaken one year prior to the receipt 
of the appellant's application for benefits on February 4, 
1998.

Therefore, benefits may not be paid for those terms which 
ended prior to February 4, 1997, as the application for 
benefits was not received within one year of those course 
having been taken.  The regulations prohibit payment of 
benefits prior to one year from the date of the receipt of 
the application for benefits, which in this case was received 
subsequent to the receipt of the enrollment certification.  
The Board notes that the result in this case would be the 
same whether one used the date of the receipt of the 
enrollment certification or the date of receipt of the 
application, as the enrollment certification, received on 
December 31, 1997, would also only allow payment of only the 
courses beginning January 13, 1997.

The regulations in this case are very specific, and the Board 
is required to adhere to those regulations in determining 
entitlement to payment of benefits.  In this case, the 
regulations simply do not provide for payment of benefits 
prior to one year before the receipt of the application or 
enrollment certification, whichever is later.

The Board notes that the appellant has claimed that she 
relied upon the advice of VA personnel (although it is not 
clear whether the person or persons upon whose advice she 
relied were actually VA employees), who apparently instructed 
her that she did not need to file an application for 
benefits.  With regard to any reliance upon erroneous advice 
and information possibly provided by VA personnel, the Board 
notes that the United States Court of Appeals for Veterans 
Claims has addressed the issue of whether erroneous advice by 
a VA counselor may be the basis for a grant of benefits based 
on a theory of estoppel.  The Court cited OPM v. Richmond, 
496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990), for the 
proposition that the payment of government benefits must be 
authorized by statute; therefore, erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  The Court held that erroneous advice 
by a VA counselor did not allow entitlement to benefits on 
the theory of estoppel, where there was no statutory 
entitlement to the benefits sought.  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  In this case, there is clearly no 
regulatory or statutory entitlement to benefits for 
coursework completed prior to February 4, 1997.

The Board sympathizes with the appellant's contention that as 
she was not notified of her entitlement to Dependents' 
Educational Assistance until July 1997, due to delay by VA in 
adjudicating that eligibility, and that she should not have 
been expected to file forms years prior to that date, when 
her entitlement to the benefit had not yet been determined by 
VA.  However, the Board is not permitted to decide the 
appellant's claim in equity, and is constrained to follow the 
express mandate found in the statutes and regulations.  The 
Board notes that when the Secretary determines that a child 
of a veteran has suffered loss as a consequence of reliance 
upon a determination by VA of eligibility or entitlement to 
benefits, without knowledge that it was erroneously made, the 
Secretary may provide such relief on account of such error as 
the Secretary determines is equitable, including the payment 
of moneys to any person whom the Secretary determines is 
equitably entitled to such moneys.  38 U.S.C.A. § 503(b) 
(West 1991).  However, that determination is one for the 
Secretary, and the Board is not permitted to decide this 
claim in equity.  Thus, the appellant would need to file the 
appropriate claim with the Secretary in order to seek 
payments of educational benefits in equity.

Accordingly, the Board finds that the appellant's claim of 
entitlement to payment of Dependents' Educational Assistance 
benefits for courses taken during the period from August 21, 
1995, to December 13, 1996, lacks legal merit and entitlement 
under the law and the claim must be denied and the appeal to 
the Board terminated.  38 U.S.C.A. §§ 503, 5107 (West 1991); 
38 C.F.R. §§ 21.3130, 21.7131 (1998).


ORDER

The appellant's claim of entitlement to payment of 
Dependents' Educational Assistance benefits for courses taken 
during the period from August 21, 1995, to December 13, 1996, 
lacks legal merit and entitlement under the law and the claim 
must be denied and the appeal to the Board terminated.





		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

